SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

148
CA 15-01938
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


JOSHUA P. BOULTER, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

RACHELLE R. BOULTER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JANE G. LAROCK, WATERTOWN, FOR PLAINTIFF-RESPONDENT.

KIMBERLY A. WOOD, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from a judgment of the Supreme Court, Jefferson County
(James P. McClusky, J.), dated March 13, 2015. The judgment, among
other things, adjudged that plaintiff shall have custody of the
subject child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant mother appeals from a judgment which,
inter alia, granted plaintiff father custody of the parties’ child.
The mother failed to preserve for our review her contention that North
Carolina was a more convenient forum for the action by failing to
raise that contention before Supreme Court (see Ciesinski v Town of
Aurora, 202 AD2d 984, 985). We reject the mother’s contention that
the record does not support the court’s determination to award custody
of the child to the father. Indeed, the court properly considered the
totality of the circumstances in determining that the best interests
of the child are served by awarding custody to the father (see
Eschbach v Eschbach, 56 NY2d 167, 174), including the stability of the
existing custody arrangement and the relative fitness of the parents,
the ability of each parent to provide for the emotional and
intellectual development of the child, and the financial status and
ability of each parent to provide for the child (see Fox v Fox, 177
AD2d 209, 210).




Entered:    February 10, 2017                   Frances E. Cafarell
                                                Clerk of the Court